  Case 9:20-cv-81552-RKA Document 1-2 Entered on FLSD Docket 09/08/2020 Page 1 of 8


                                                             j® Wolters Kluwer


                        PROCESS SERVER DELIVERY DETAILS




Date:                     Thu, Aug 13, 2020

Server Name:              Carlos Pardo

Location:                 Plantation, FL




Entity Served             TARGET CORPORATION

Agent Name                CT CORPORATION SYSTEM

Case Number               50-2020-CA-008187-XXXX-MB

Jurisdiction              FL




                                                       111




                                           Exhibit 2
    Case 9:20-cv-81552-RKA Document 1-2 Entered on FLSD Docket 09/08/2020 Page 2 of 8


   Filing #111561628 B-Filed 08/10/2020 05:55:32 PM


                                                                IN THE CIRCUIT COURT OF THE
                                                                FIFTEENTH JUDICAL ciacurr, IN AND
                                                                FOR PALM BEACH COUNTY, FLORIDA

                                                              CASE NO.: 50-2020-CA-008187-XXXX-MB
           CHRIST1NEKROBATSCH

                  Plaintift
           V.                                                  DATE                     TIME              . AM PM
                                                               BY
           TARGET CORPORATION,
           a foreign profit corporation, and
           SCOTT HOFFMAN, an individual,

                   Defendants,



                                                      SUMMONS
           THE STATE OF FLORIDA:
           To All and Singular the Sheriffs of the Said State:
           YOU ARE HEREBY COMMANDED to serve this summons and a copy of the complaint or
           petition in this action on Defendant

                                 TARGET CORPORATION, a foreign profit corporation
                                         By Service upon registered agent
                                         CT CORPORATION SYSTEM
                                             1200 S. Pine Island Road
                                               Plantation, FL 33324

                    Each defendant is required to serve written defenses to the Complaint or Petition on
           Matthew A. Goldberger, Esq. of Matthew A. Goldberger, PA. at 1555 Palm Beach Lakes Blvd.,
           Suite 1400, West Palm Beach, Florida 33401, within twenty (20) days after service of this
           summons on that defendant, exclusive of the day of service, and to file the original of the
           defenses with the clerk of this court either before service on pktintiffs attorney or immediately
           thereafter. If a defendant fails to do so, a default will be entered against that defendant for the
           relief demanded in the complaint or petition.

                  WTTNESS my hand and the Seal of this Court.       Aug 11 2020
                                                               SIsigertlag.NRCK

                                                                         JOS1E LUCCE




FILED: PALM BEACH COUNTY, FL, SHARON R. BOCK CLERK 08/10/2020 05:55:32 PM
Case 9:20-cv-81552-RKA Document 1-2 Entered on FLSD Docket 09/08/2020 Page 3 of 8




                                                      IMPORTANT

                A lawsuit has been filed against you. You have 20 calendar days after this Summons is served on
       you to file a written response to the attached Complaint in this Court. A phone call will not protect you;
       your written response, including the above case number and named patties, must be filed if you want the
       Court to hear your case. If you do not file your response on time, you may lose the case, and your wages,
       money and property may thereafter be taken without further warning from the Court. There are other
       legal requirements. You may want to call an attorney right away. If you. do not know an attorney, you
       may call an attorney referral service or a legal aid office (listed in the phone book).

                If you choose to file a written response yourself, at the saute time you file your written response
       to the Court you must all mail or take a carbon copy or photocopy of your written response to the
       Plaintiff's Attorney.

                                                     INIPORTANTE

               Usted ha sido demanded° legalmente. Tiene 20 dias, contados a partir del recibo de este
      notificacion, para contester la demanda adjtmta, por escrito, y presentarla ante este tribunal. Una llamada
      telefonica no lo protegera. Si usted desea quo el tribunal considere su defense, debe presenter su
      respuesta por escrito, incluyendo el timer° del caso y los nombres de las partes interesadas. Si usted no
      contesta In demanda a tiempo, pudiese perder el caso y podria ser despojado de sus ingresos y
      propiedades, o privado.de sus derechos, sin previo aviso del tribunal. Existen otros requisitos legales. Si
      lo desea, puede usted consulter a un abogado immediatamente. Si no conoce a un abogado puede Hamar a
      una de las oficinas de asistencia legal que aparecen en la guia telefonica.

              Si desea responder a la demanda por so ceuenta, at mismo tiempo en que presenta as respuesta
      ante el tribunal, debera usted envier por correo o entregar una copia de an respuesta a la persona
      denomi nada abajo coma "Plaintiff/Plaintifrs Attorney" (Demandante o Abogado del Demandante).

                                                     IMPORTANT

               Des poursuites judicares ont etc entreprises contre vous. Vous avez 20 jours consecutifs a partir
      de la date de rassignation de cette citation pour deposer une response ecrite a la plainte ci-jointe aupres de
      cc tribunal. Un simple coup de telephone est insuffisant pur VOUS proteger. Vour etes oblige de deposer
      votre reponse ecrite, avec mention du numero de dossier ci-dessus et du nom des patties nommees ici, si
      vous ne deposez pas votre reponse ecrite dans le relair requis, vous risquez de pude la cause ainsi que
      votre salaire, votre argent, et vos biens peuvent etre saisis par la suite, sans aucun preavis ulterieur du
      tribunal. Il y a dilutes obligations juridiques et vous pouvez requerir les services immediats %fun avocet.
      Si vous ne connaissez pas d'avocat, vous pourriez telephoner a un service de reference d'avocats ou a un
      bureau d'assistance juridique (figurant a l'armuaire de telephones).

               Si vous choisissez de deposer vous-meme me reponse ecrite, II vous faucira egalement, en
      memetemps que cette formalite, fake parvenir ou expedier une copie de votre reponse ecrite an
      "Plaintiff/Plaintiffs Attorney" (Plaignant on a son avocet) =tune ci-dessous.




                                                             2
Case 9:20-cv-81552-RKA Document 1-2 Entered on FLSD Docket 09/08/2020 Page 4 of 8



Filing # 111210827 E-Filed 08/03/2020 09:59:35 PM


                                                                 IN THE CIRCUIT COURT OF THE
                                                                 FIFTEENTH JUDICAL CIRCUIT, IN AND
                                                                 FOR PALM BEACH COUNTY, FLORIDA

                                                                CASE NO.: 2020CA008187 MB

        CHRISTINE KROBATSCH

                 Plaintiff,
        V.

        TARGET CORPORATION,
        a foreign profit corporation, and
        SCOTT HOFFMAN, an individual,

                 Defendants.


                                                    COMPLAINT
                 COMES NOW, the Plaintiff, CHRISTINE KROBATSCH, by and through her undersigned

        attorney and sues the Defendants TARGET CORPORATION (hereinafter "TARGET") and

        SCOTT HOFFMAN (hereinafter "HOFFMAN') and for cause of action states as follows:

                                 ALLEGATIONS COMMON TO ALL COUNTS

             I. This is an action for damages in excess of the sum of Thirty Thousand Dollars ($30,000.00),

        exclusive of costs, interest and attorney's fees and is within the subject matter jurisdiction of this

        Court.

             2. Plaintiff CHRISTINE KROBATSCH is a natural person residing in Palm Beach County,

        Florida, and was at all times material hereto over the age of 18, and is otherwise sui furls.

             3. At all times material hereto, Defendant TARGET was and is a foreign corporation duly

        authorized to do business in the State of Florida with premises for the transaction of its regular and

        customary business in Palm Beach County, Florida.


                                                           1
Case 9:20-cv-81552-RKA Document 1-2 Entered on FLSD Docket 09/08/2020 Page 5 of 8




           4. At all times material hereto, Defendant HOFFMAN was and is a resident of Palm Beach

       County, Florida, was and is over the age 0118 and is otherwise sui juris.

           5. At all times material hereto, Defendant HOFFMAN was the Executive Team Leader of

       Target store #T-0642 located at 1200 Linton Blvd., Delray Beach, Florida where the incident

       described in this Complaint occurred.

           6. At all times material hereto, the Defendant, TARGET, owned and/or operated and/or

       controlled a commercial business located at 1200 Linton Blvd., Delray Beach, Florida identified as

       Target store #T-0642, over which it exercised dominion and control. The incident that is the subject

       of this Complaint occurred, and the cause of action asserted heroin accrued at this location, making

       venue pmper in accordance with the provisions of Florida Statute § 47.011.

           7. On or about February 23, 2020, and prior thereto, the Defendant TARGET was operating

       the aforesaid premises as a retail store open to the public, including the Plaintiff CHRISTINE

       KROBA'f SCH.

           8. On or about February 23, 2020, the Plaintiff CHRISTINE KROBATSCH was lawfully on

       the above-described premises owned by and/or under the control of the Defendant, TARGET, as a

       business invitee.

           9. At the aforesaid time and place, while exercising due care and caution for her own safety,

       the Plaintiff slipped and fell on the floor near the checkout area of the Target store as a result of .a

       dangerous and hazardous condition, to wit: an abandoned Target shopping basket containing a box

       of wine that had leaked onto the floor

          10. At all times material to this cause of action, the Defendant TARGET and its employees,

       servants and/or agents owed to the Plaintiff a non-delegable duty to use reasonable care in the

       inspection, maintenance, operation and repair of the above-described premises under its dominion

                                                          2
Case 9:20-cv-81552-RKA Document 1-2 Entered on FLSD Docket 09/08/2020 Page 6 of 8




       and control, in order to provide for the safety of business invitees, including the Plaintiff. It was the

       duty of the Defendant, TARGET to warn Plaintiff of the aforesaid dangerous and unsafe condition.

                                         COUNT I: CLAIM AGAINST TARGET
           11. The Plainta CHRISTThIEKROBATSCH, adopts and re-alleges paragraphs 1-10 as if fully

       stated herein.

           12. The Defendant, TARGET, negligently breached its duty of care to Plaintiff, by committing

       one or more of the following negligent acts of commission and/or omission, which proximately

       caused injury to the Plaintiff:

                        a. The Defendant, Target, failed to properly maintain and examine the Mott to

                           make sure they were safe from liquid and debris;

                        b. The Defendant, Target, failed to exercise reasonable care in the care and

                           cleaning of its floors;

                        c. The Defendant, Target, failed to utilize reasonable care in the design, planning,

                           inspection and maintenance of said premises, particularly the floors;

                        d. The Defendant, Target, failed to warn the Plaintiff of the dangerous condition;

                        e. The Defendant, Target, failed to develop appropriate policies and procedures for

                           the preventive maintenance and cleaning of its premises, or developed

                            inadequate policies and procedures, thereby failing to detect and remedy the

                           dangerous and hazardous condition as aforesaid;

                        f. The Defendant, Target, by and through its agents and employees acting within

                           the express or implied course and scope of their agency or employment, failed to

                           implement appropriate policies and procedures for the preventive maintenance

                           and cleaning of its premises, or implemented inadequate policies and procedures,

                                                          3
Case 9:20-cv-81552-RKA Document 1-2 Entered on FLSD Docket 09/08/2020 Page 7 of 8




                           thereby failing to detect and remedy the dangerous and hazardous condition as

                           aforesaid.

           13.As the direct and proximate result of the aforesaid negligence and carelessness of Defendant

       TARGET, the Plaintiff CHRISTINE KROBATSCH suffered bodily injury with the resulting pain

       and suffering, aggravation of a previously existing condition, disability, disfigurement, mental

       anguish, loss of capacity for the enjoyment of life, expense of hospitalization and medical and

       nursing care and treatment, loss of income, and loss of the capacity to earn money. The losses are

       either permanent or continuing and Plaintiff will suffer losses into the future.

               WHEREFORE, the Plaintiff CHRISTINE KROBATSCH, demands judgment against the

       Defendant, TARGET, for damages and for her costs in and about this suit expended, and further

       demands trial by jury of all issues triable as a matter of right by jury.

                              COUNT H: CLAIM AGAINST SCOTT HOFFMAN

           14. The Plaintiff, CHRISTINE KROBATSCH, adopts and re-alleges paragraphs 140 as if fully

       stated herein.

           15. At all times material to this cause of action, the Defendant HOFFMAN, as the Executive

       Team Lead-responsible :for managing Target store #T-0642, had a duty to use reasonable care in the

       inspection, maintenance, operation:, repair and cleaning of the above-described premises under his

      authority, dominion and control, in order to provide for the safety of business invitees, including the

      Plaintiff This duty was separate from, and independent of the duty of care owed by the Defendant,

      TARGET, as the owner/operator of the premises, and included a duty to properly maintain the

      floors in the above-described Target store and monitor them to ensure they were safe for the public

      and free from liquid and/or debris or other foreseeable hazards that might injure invitees .such as

       Plaintiff.
Case 9:20-cv-81552-RKA Document 1-2 Entered on FLSD Docket 09/08/2020 Page 8 of 8




          16.Defendant HOFFMAN also had a duty to provide adequate and appropriate warnings of any

       dangerous conditions.

          17.The Defendant HOFFMAN breached his duty of care owed to Plaintiff, as a business

       invitee, by negligently failing to properly inspect, monitor, and maintain the floor in the area where

      the Plaintiff slipped and fell, as alleged, and in allowing liquid to remain on the floor such that it

       became dangerous for business invitees.

          18. As the direct and proximate result of the aforesaid negligence and carelessness of Defendant

      HOFFMAN, the Plaintiff CHRISTINE ICROBATSCH suffered bodily injury with the resulting pain

      and suffering, aggravation of a previously existing condition, disability, disfigurement, mental

      anguish, loss of capacity for the enjoyment of life, expense of hospitalization and medical and

      nursing care and treatment, loss of income, and loss of the capacity to earn money. The losses are

      either permanent or continuing and Plaintiff will suffer losses into the future.

              WHEREFORE, the Plaintiff CHRISTINE KROBA'FSCH, demands judgment against the

      Defendant. HOFFMAN, for damages and for her costs in and about this suit expended, and further

      demands trial by jury of all issues triable as a matter of right by jury.

              DATED this 3ni day of August, 2020.

                                               Al Matthew A. Goldberger
                                               MATTHEW A. GOLDBERGER
                                               Florida Bar No: 119897
                                               MATTHEW A. GOLDBERGER, P.A.
                                               1555 Palm Beach Lakes Blvd., Suite 1400
                                               West Palm Beach, FL 33401
                                               (561) 659-8337
                                               matthew@goldbergerfirm.com
                                               Attorney for Plaintiff




                                                          5
